DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18 and 25-28, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold et al. (9,193,563).
Arnold et al. disclose a floor position detection device for an elevator installation and method, the floor position detection device having a sensor unit (18) and an evaluation unit (50) for generating a floor signal that has two states, the states being "in the range of the floor" or "outside the range of the floor’, comprising: the sensor unit having a first Hall effect sensor (44) generating a first floor position characteristic value and a second Hall effect sensor (48) generating a second floor position characteristic value; the evaluation unit (50) generating the floor signal based on a comparison of the first floor position characteristic value and the second floor position characteristic value (column 4, lines 34-57): wherein the first Hall effect sensor and the second Hall effect sensor are arranged such that, when the sensor unit approaches a floor in the elevator installation, the approach can be derived by the evaluation unit from the first floor position characteristic value being generated before the second floor position characteristic value (figures 1-2) ; wherein the evaluation unit verifies whether the first floor position characteristic value and/or the second floor position characteristic value is greater than a first threshold value; wherein the evaluation unit generates the floor signal to an elevator control of the elevator installation based on a result of the verification (column 6, lines 25-43); and wherein the evaluation unit assigns to the floor signal the state "in the range of the floor" (ENABLE A) when the second floor position characteristic value is greater than or equal to the first floor position characteristic value and the first floor position characteristic value and/or second floor position characteristic value is greater than the first threshold value (column 6, lines 25-35). 
Arnold et al. disclose the floor position detection device wherein the evaluation unit assigns the state "in the range of the floor" (ENABLE A) to the floor signal if the second floor position characteristic value is greater than the first threshold value (column 6, lines 25-64).
Arnold et al. disclose the floor position detection device wherein the evaluation unit performs post-processing on a first sensor signal generated by the first Hall effect sensor for determining the first floor position characteristic value and/or a second sensor signal generated by the second Hall effect sensor for determining the second floor position characteristic value (column 4, line 34 – column 5, line 32).
Arnold et al. disclose the floor position detection device wherein the evaluation unit calibrates the first sensor signal and/or second sensor signal (column 4, line 61 – column 5, line 32).
Arnold et al. disclose the floor position detection device wherein the evaluation unit assigns the state to the floor signal a predetermined time after a change from the state "outside the range of the floor" to the state "in the range of the floor” and back to the state "outside the range of the floor" (ENABLE B) (column 6, lines 25-35).


Arnold et al. disclose the floor position detection device including a voltage supply unit connected to supply the Hall effect sensors and the evaluation unit with a same supply voltage (figure 3).
	Arnold et al. disclose an elevator control system for an elevator installation comprising an elevator control (74) connected to the floor position detection device.
Arnold et al. disclose an elevator installation comprising the elevator control system controlling movement of an elevator car (12).

Allowable Subject Matter
Claims 19-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF8/12/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837